DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application filed January 7, 2020 is a continuation of international application PCTCN2018/093965, filed July 2, 2018, which claims priority under 35 USC 119(a)-(d) from Chinese Application CN 201710551480.4, filed July 7, 2017.  

Information Disclosure Statement
The information disclosure statements (IDS) dated April 7, 2020 and October 5, 2020 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS was considered and a signed copy of the 1449 form is attached.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-5, 12 and 13), drawn to compounds of formula (I-A) or pharmaceutical compositions thereof, in the reply filed August 2, 2021 is acknowledged.  Applicant’s election of the particular compound species of crystalline form A (a monohydrate of the claimed compound) in the same reply is also acknowledged.  The elected species reads on each of claims 1-5, 12 and 13 within the elected group.  
Applicants’ traversal is on the grounds that the PTO has not provided evidence that the compounds as claimed could be or prepared by a materially different process.  It is initially noted that any chemical compound could be used in an in vitro method of using, distinct from a claimed treatment method.  According to MPEP 806.05(h), the examiner must provide an example or alternative process of use, but the example does not need to have been documented.  Further, contrary to Applicant’s assertion, MPEP 806.05(f) provides that in establishing distinctness of a process and product “Allegations of different processes or products need not be documented.”  The burden only shifts to the examiner to document a viable alternative process or product if there is a convincing traversal, which is not the case here as there is no specific reason or evidence as to why the process suggested in the requirement would not work to prepare the claimed compounds.  The fact that the methods themselves have not been further restricted does not serve as convincing evidence that they are not distinct from one another, as the compounds of formula (I-A) were subject to an election of species requirement, as the various species encompassed by the claims including any and all polymorphs, crystals, amorphous forms, etc. are distinct species.
Applicants finally traverse on the grounds that MPEP 806.05(i) addresses the situation where claims are drawn to all three categories, product, process of making, and process of use, as is the case here.  However, the examiner respectfully disagrees with Applicant’s conclusion based on this section of MPEP, as it clearly allows for a three-way restriction requirement when the process of making and the product are shown to be distinct, as was the case in the requirement here.  Accordingly, the restriction requirement is maintained and made final.
As described above, in accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the 
As indicated above, Examiner searched the compound based on the elected species above, wherein: no prior art was discovered over the elected species.  Therefore, the search of the Markush-type claim has been extended to the extent necessary to determine patentability, ultimately resulting consideration of the scope described herein as rejected. 

Status of the Claims
Currently, claims 1-17 are pending in the instant application.  Claims 6-11 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-5, 12 and 13 read on an elected invention and species and are therefore under consideration in the instant application to the extent that it reads on the elected embodiment and expanded scope described above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066111 (“the ‘111 publication”), in view of Berge et al. J. Pharm. Sci., 1977, 66 (1), 1-19.   
The instant claims are drawn to a compound of formula (I-A) or a pharmaceutical composition thereof.
Determining the scope and contents of the prior art

The ‘111 publication teaches a phenyl pyrimidinone compound and a pharmaceutically acceptable salt or a solvate thereof, wherein the compound can effectively inhibit PDE5 (see Abstract).  Further, the prior art teaches that the pharmaceutically acceptable salt thereof can be an addition salt with hydrochloric acid, hydrobromic acid, hydroiodic acid, sulfuric acid or 
Ascertaining the differences between the prior art and the claims at issue

The difference between the instant claims and the prior art is that the instantly claimed salt form is generically encompassed by the prior art, rather than specifically exemplified.
Resolving the level of ordinary skill in the pertinent art

In addition to the fact that there is a suggestion in the prior art to prepare the hydrochloric acid salt, the skilled artisan would have also been motivated to do so based on what was known and customary in the art at the time the invention was made.  Evidence of this knowledge is provided by Berge et al., which teaches the benefits of preparing salts of pharmaceutical compounds.  The reference teaches that “salt formation is a means of altering the physical, chemical, and biological characteristics of a drug without modifying its chemical structure” and further that “the salt form can have a dramatic influence on the overall properties of the parent compound” (p. 16, Conclusions section).  Although the reference discloses that, at the time it was written, there was not a way to knowingly predict how a particular salt would affect the properties of a given compound, it provides many factors and considerations which would have led one of ordinary skill in the art to choose a salt form that would meet the limitations of the instant claims, especially when particular acids by which a salt form can be prepared were suggested by Boyd et al.  For example, Berge et al. teaches that “knowledge that one salt form imparts greater water solubility, is less toxic, or slows dissolution rate” would be beneficial to formulators and that sometimes generalizations can be made in this regard (page 2, column 2, paragraph 2). These factors, in turn, affect the bioavailability and formulation characteristics of a drug (p. 5, column 1, last paragraph). Additionally, salt formation is one of the first approaches 
One of ordinary skill in the art would have been motivated at the time the invention was made to make pharmaceutical salts of the instant compounds, and specifically to utilize hydrochloric acid to make the HCl salt of the claimed compound, and further to use those salts as described in the ‘111 publication.  As stated above, the ‘111 publication explicitly recites HCl salts of the prior art compound, and Berge et al. teaches that it is desirable for pharmaceutical chemists to prepare salt forms of known pharmaceutical compounds in order to improve the properties. Thus, it would have been prima facie obvious at the time the instant invention was made to prepare the hydrochloride salt of the instantly claimed compound with a reasonable expectation of success of them being useful as treatment agents for the cardia arrhythmia conditions described in the ‘111 publication.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699